Title: To Thomas Jefferson from Charles Williamos, 8 July 1785
From: Williamos, Charles
To: Jefferson, Thomas



Sir
Paris 8th. July 1785

Astonished and Surprised as I must be at the contents of your Excellencies unexpected letter, my indignation at the atrocious falshoods which have too Successfully been attempted by the lowest and most infernal Malice, is the Juster from the weight of so unexpected a stroke—good God Sir is it possible? That convinced by your own experiences of the constant blunders and misaprehensions to say no worse, of the people of this country, you should so readily admitt as truth, things destitute of every proof or even appearance of probability. For such give me leave to assure you, is the whole of that as ridiculous as infamous tale invented by the Taylor, had he only produced what I may have written to him on the subject, you would have found my positive expressions that you had not, never had, any Conection in my affairs, and by one moment’s recollection it would Strike you as a plain truth, that not having had a draught from you it was impossible to shew it.—I am not by any means “the first honest man of property” who has been a little in arrear by unexpected disappointments, but untill I can realise some of that property, how can any threats, persecutions, or certificates enable me to furnish money at a moment’s warning especially when every unjust and unfair Method is put in use to cut me off from every resource.—Yet if Longpry or others never meet with more pecuniary Injuries than at my hands they may rest very secure, for I defy him, and all mankind, to say that any one ever lost one single farthing by me, or is likely to do it, for I have means thank God and principles which do not make it even a Chance.
Determined to bear every thing, however unjust and Cruel with equal patience, I shall not expatiate on the other matter, any further  than to beg leave to assure you that No State, or Individual in them, has ever been in danger of suffering, much less of having their reputation at Stake by My Conduct. No Sir I defy the utmost malice to point out the smallest Injury willfully done by me, directly or Indirectly, to bodies at large or Individually. Far very far from it, and what ever may have got a broad will prove on fair investigation to have as little foundation from me, as other ridiculous tales. Why then I beseech? admit of such cruel prejudices on so vague a ground. I must either be guilty or not. In the first case Comon humanity as well as strict Justice require full, very full proof. Let it then be brought forwards. I defy the dark base assassins. Let them if they dare, come forwards. I shall meet them with that consciousness which is ever the surest defence of a true honest heart, who ever made doing every good in his power, the basis of his Conduct. Think then Sir how deeply I must feel the base attempts which have too well succeeded, and towards whom, yes towards whom, let my whole conduct, every action, every word, every look of mine since I had the honor of some Intimacy with you, be brought forth. They can only evince the highest respect, esteem, and veneration, as well as the warmest wishes to merit your good opinion and friendship by every endeavour in my power. Could I then, even suspect what I so unjustly experience now, because of my having your Interest so warmly at heart, run counter other people’s.
I do not know how far I may be right or wrong in point of half pay. The best authorities in England, as well as the received practice of other European Powers, have determined it to be only a reward or indemnification to reduced officers for past services, which lays them under no kind of restraint whatever, Nor Supposes the least obligation to render any further Service or to hold allegiance. General Lee and Several others with whom I have Served kept it during the last war. I have not understood besides that it was made an objection to any American Citizen. Mine was hard very hard earned, and at the breaking out of this war, I had youth, activity, interest and money enough to have got any Comission I pleased, but it did not suit my principles which my whole conduct have proved. Yet I did not think it incumbent on me to give up what I looked upon to be my undefeasable right, any more than the lands I hold on the same ground. However Sir should it ever become a determined question I shall not hesitate to abide by it, let it be what it will.

It is peculiarly hard on me to meet at this critical moment with the affront I do but conscious of my Innocence, let the consequences be what they will, I shall bear them with fortitude and as truth ever comes to light sooner or later the day is not far off perhaps, which will confound the utmost efforts of baseness and convince you, that you never had or can know any one more truly and disinteressedly attached to you than Sir Your Excellency’s Most humble Servant,

C: Williamos

